Title: To George Washington from Thomas Jefferson, 30 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Sir,
            Philadelphia Dec. 30. 1793.
          
          I am informed, by the Director of the Mint, that an impediment has arisen to the
            coinage of the precious Metals, which it is my Duty to lay before you.
          It will be recollected, that, in pursuance of the Authority, vested in the President,
            by Congress, to procure Artists from abroad, if necessary, Mr Drotz,
            at Paris, so well known by the superior style of his coinage, was engaged for our mint;
            but that, after occasioning to us a considerable delay, he declined coming: That
            thereupon, our minister at London, according to the instructions he had received,
            endeavored to procure, there, a Chief Coiner and Assayer; That, as to the latter, he
            succeeded, sending over a Mr Albion Coxe, for that Office, but that he could procure no
            person, there, more qualified to discharge the duties of chief Coiner, than might be had
            here; and therefore did not engage one. The Duties of
            this last Office, have consequently been hitherto performed, and well performed by Henry
            Voight, an Artist of the United States: but the law requiring these Officers to give a
            security in the sum of 10,000 dollars each, neither is able to do it. The coinage of the precious metals, has, therefore, been
            prevented, for sometime past, though, in order that the mint might not be entirely idle,
            the coinage of copper has been going on; the trust in that, at any one point of time,
            being of but small amount.
          It now remains to determine how this difficulty is to be got over. If, by discharging
            these Officers, and seeking others, it may well be doubted if any can be found in the
            United States, equally capable of fulfilling their duties; and to seek them from abroad,
            would still add to the delay; and if found either at home or abroad, they must still be
            of the description of Artists, whose circumstances & connections rarely enable them
            to give security in so large a sum. The other alternative would be to lessen the
            Securityship in money, and to confide that it will be supplied by the vigilance of the
            Director, who, leaving as small masses of metal in the hands of the Officers, at any one
            time, as the course of their process will admit, may reduce the risk to what would not
            be considerable.
          To give an idea of the extent of the trust to the several Officers, both as to sum, and
            time, it may be proper to state the course of the Business, according to what the
            Director is of Opinion it should be. The Treasurer, he
            observes, should receive the Bullion; the Assayer, by an operation on a few Grains of
            it, is to ascertain it’s fineness. The Treasurer is then to deliver it to the Refiner to
            be melted and mixed to the standard fineness—the
            Assayer, here again, examining a few grains of the melted mass, and certifying when it
            is of due fineness; the Refiner then delivers it to the Chief Coiner
            to be rolled and coined, and he returns it when coined, to the Treasurer. By this it
            appears, that a few grains only, at a time, are in the hands of the Assayer, the mass
            being confided, for operation, to the Refiner and Chief Coiner. It is to be observed
            that the law has not taken notice of the Office of Refiner, though so important an
            officer ought, it should seem, to be of the President’s nomination, and ought to give a
            Security nearly equal to that required from the Chief Coiner.
          I have thought it my duty to give this information, under an impression that it is
            proper to be communicated to the Legislature, who will
            decide in their Wisdom, whether it will be expedient to make it the Duty of the
            Treasurer to receive and keep the Bullion before coinage.
          To lessen the pecuniary Security required from the Chief Coiner & Assayer; And
          To place the office of the Refiner under the same nomination with that of the other
            Chief Officers, to fix his Salary, & require due Security.
          I have the honor to be with the most perfect respect & attachment Sir, your most
            obedient & most humble servant,
          
            Th: Jefferson
          
        